Order entered March 6, 2013




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                     No. 05-12-01197-CR

                              JOSE JOFFRE CORREA, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                 On Appeal from the County Criminal Court of Appeals No. 2
                                   Dallas County, Texas
                             Trial Court Cause No. M09-57654

                                          ORDER
        The Court REINSTATES the appeal.

        On February 14, 2013, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On March 1, 2013, we received appellant’s brief, together

with an extension motion. Therefore, in the interest of expediting the appeal, we VACATE the

February 14, 2013 order requiring findings.

        We GRANT the March 1, 2013 extension motion and ORDER appellant’s brief filed as

of the date of this order.




                                                       /s/   DAVID EVANS
                                                             JUSTICE